—In a matrimonial action in which the parties were divorced by a judgment dated March 21, 1986, the defendant former wife appeals from an order of the Supreme Court, Nassau County (Capilli, J.), dated December 20, 1989, which limited to $5,000 her award of attorneys’ fees for defending the plaintiff former husband’s applications for post-judgment relief.
Ordered that the order is affirmed, with costs.
Upon our review of the record, we conclude that the court did not improvidently exercise its discretion in limiting the defendant’s award of counsel fees to $5,000 (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881; Maloney v Maloney, 137 AD2d 666, 669). Bracken, J. P., Eiber, Harwood and Balletta, JJ., concur.